             Case 1:17-cv-06127-ILG-ST Document 78-4 Filed 07/08/20 Page 1 of 7 PageID #: 1131
Mail - Re: Chinca v. Patel                                                                  7/8/20, 6:33 PM




                                                                                              Louis Leon <lleon@cafaroesq.com>



 Re: Chinca v. Patel
 1 message

 Louis Leon <lleon@cafaroesq.com>                                                                         Wed, Jul 8, 2020 at 5:04 PM
 To: Jason Mizrahi <Jason@levinepstein.com>
 Cc: Joshua Levin-Epstein <Joshua@levinepstein.com>

    We spoke a couple of minutes ago. During the call, you confirmed this morning was the first time you made the
    request for the time-stamped complaint and that you had been advised by US Legal that it would arrive over the
    weekend or later than that. As I reminded you, Judge Tiscione told you at the second to last discovery conference that
    the time-stamped copy of the transcript was not probative because it wouldn't show where testimony had been
    excluded (due to you tampering with microphones). You responded that you didn't recall what the Court said about
    that, which is surprising to say the least. Accordingly, I reiterated that we did not consent to any extension of the
    deadline.

    I ask that you abide by the current deadline and not continue forcing the parties to expend time and resources.

    Sincerely,
    Louis M. Leon, Esq.
    Associate

     Description: Doc1




    108 West 39th Street, Suite 602
    New York, NY 10018
    Main (212) 583-7400
    Fax. (212) 583-7401
    LLeon@CafaroEsq.com


    On Wed, Jul 8, 2020 at 4:27 PM Louis Leon <lleon@cafaroesq.com> wrote:
     Please give me 10 minutes.

       Sincerely,
       Louis M. Leon
       Sent from my iPhone


                 On Jul 8, 2020, at 4:19 PM, Jason Mizrahi <Jason@levinepstein.com> wrote:




https://mail.google.com/mail/u/0?ik=75a8234bf7&view=pt&search=…r-1925687692616487673&simpl=msg-a%3Ar-1925687692616487673&mb=1   Page 1 of 7
             Case 1:17-cv-06127-ILG-ST Document 78-4 Filed 07/08/20 Page 2 of 7 PageID #: 1132
Mail - Re: Chinca v. Patel                                                                  7/8/20, 6:33 PM



                 Sure. Please give me a call on my mobile.



                 ________________________
                 Jason Mizrahi, Esq.

                 Levin-Epstein & Associates, P.C.

                 420 Lexington Ave., Suite 2525

                 New York, NY 10170
                 Phone: (212) 792-0048
                 Mobile: (301) 758-7351
                 Facsimile: (646) 786-3170
                 Email: Jason@levinepstein.com



                 The information contained in this transmission, including attachments, is strictly confidential and intended
                 solely for and the use by the intended recipients. This email may be protected by the attorney-client privilege,
                 work-product doctrine, or other applicable legal or professional protections. If you are not the intended
                 recipient, please be notified that any retention, use, disclosure, dissemination, distribution or copying of this
                 email is strictly prohibited, kindly notify us of your inadvertent receipt of the email, by return email, destroy any
                 printouts and delete any electronic copies. Any waiver of any privilege which might otherwise arise from this
                 email being sent to, or received by, an unintended recipient is hereby expressly disclaimed. No attorney-client
                 relationship is created by virtue of a recipients receipt of this email in error. Thank you.




                 From: Louis M. Leon <lleon1989@aol.com>
                 Sent: Wednesday, July 8, 2020 4:10 PM
                 To: Jason Mizrahi <Jason@levinepstein.com>
                 Cc: Joshua Levin-Epstein <Joshua@levinepstein.com>
                 Subject: Re: Chinca v. Patel



                 ​Before I give you our final position I would like to speak on the phone about it. Because I’m not sure I
                  understand.

                 Sincerely,

                 Louis M. Leon

                 Sent from my iPhone




                             On Jul 8, 2020, at 3:46 PM, Jason Mizrahi <Jason@levinepstein.com> wrote:



                             That’s it. Please let me know if you consent to the extension.


https://mail.google.com/mail/u/0?ik=75a8234bf7&view=pt&search=…r-1925687692616487673&simpl=msg-a%3Ar-1925687692616487673&mb=1            Page 2 of 7
             Case 1:17-cv-06127-ILG-ST Document 78-4 Filed 07/08/20 Page 3 of 7 PageID #: 1133
Mail - Re: Chinca v. Patel                                                                  7/8/20, 6:33 PM




                             ________________________
                             Jason Mizrahi, Esq.

                             Levin-Epstein & Associates, P.C.

                             420 Lexington Ave., Suite 2525

                             New York, NY 10170
                             Phone: (212) 792-0048
                             Mobile: (301) 758-7351
                             Facsimile: (646) 786-3170
                             Email: Jason@levinepstein.com



                             The information contained in this transmission, including attachments, is strictly confidential
                             and intended solely for and the use by the intended recipients. This email may be protected by the
                             attorney-client privilege, work-product doctrine, or other applicable legal or professional
                             protections. If you are not the intended recipient, please be notified that any retention, use,
                             disclosure, dissemination, distribution or copying of this email is strictly prohibited, kindly
                             notify us of your inadvertent receipt of the email, by return email, destroy any printouts and
                             delete any electronic copies. Any waiver of any privilege which might otherwise arise from this
                             email being sent to, or received by, an unintended recipient is hereby expressly disclaimed. No
                             attorney-client relationship is created by virtue of a recipients receipt of this email in error.
                             Thank you.




                             From: Louis Leon <lleon@cafaroesq.com>
                             Sent: Wednesday, July 8, 2020 3:40 PM
                             To: Jason Mizrahi <Jason@levinepstein.com>
                             Cc: Joshua Levin-Epstein <Joshua@levinepstein.com>
                             Subject: Re: Chinca v. Patel



                             Jason:



                             Are there any other reasons you'd like to disclose? I think it is grossly misleading for you
                             not to mention that from the beginning.



                             Sincerely,
                             Louis M. Leon, Esq.
                             Associate

                             Description: Doc1




https://mail.google.com/mail/u/0?ik=75a8234bf7&view=pt&search=…r-1925687692616487673&simpl=msg-a%3Ar-1925687692616487673&mb=1     Page 3 of 7
             Case 1:17-cv-06127-ILG-ST Document 78-4 Filed 07/08/20 Page 4 of 7 PageID #: 1134
Mail - Re: Chinca v. Patel                                                                  7/8/20, 6:33 PM



                             108 West 39th Street, Suite 602
                             New York, NY 10018
                             Main (212) 583-7400
                             Fax. (212) 583-7401
                             LLeon@CafaroEsq.com




                             On Wed, Jul 8, 2020 at 3:38 PM Jason Mizrahi <Jason@levinepstein.com> wrote:

                               Louis,

                               An additional reason is that we are waiting on a time-stamped copy of the deposition
                               transcript.

                               The Court Reporting agency has just advised us that the only file of the time-stamped
                               transcript is located on a laptop that has been confiscated by the TSA. They expect
                               the laptop to arrive back in their possession by close-of-business on Friday (7/10).

                               Please let me know if you are willing to consent to a short extension to, through and
                               including, Wednesday (7/15).

                               Jason

                               ________________________
                               Jason Mizrahi, Esq.
                               Levin-Epstein & Associates, P.C.
                               420 Lexington Ave., Suite 2525
                               New York, NY 10170
                               Phone: (212) 792-0048
                               Mobile: (301) 758-7351
                               Facsimile: (646) 786-3170
                               Email: Jason@levinepstein.com

                               The information contained in this transmission, including attachments, is strictly
                               confidential and intended solely for and the use by the intended recipients. This email
                               may be protected by the attorney-client privilege, work-product doctrine, or other
                               applicable legal or professional protections. If you are not the intended recipient,
                               please be notified that any retention, use, disclosure, dissemination, distribution or
                               copying of this email is strictly prohibited, kindly notify us of your inadvertent receipt
                               of the email, by return email, destroy any printouts and delete any electronic copies.
                               Any waiver of any privilege which might otherwise arise from this email being sent to,
                               or received by, an unintended recipient is hereby expressly disclaimed. No attorney-
                               client relationship is created by virtue of a recipients receipt of this email in error.
                               Thank you.

                               -----Original Message-----
                               From: Jason Mizrahi
                               Sent: Wednesday, July 8, 2020 2:33 PM
                               To: Louis Leon <lleon@cafaroesq.com>


https://mail.google.com/mail/u/0?ik=75a8234bf7&view=pt&search=…r-1925687692616487673&simpl=msg-a%3Ar-1925687692616487673&mb=1   Page 4 of 7
             Case 1:17-cv-06127-ILG-ST Document 78-4 Filed 07/08/20 Page 5 of 7 PageID #: 1135
Mail - Re: Chinca v. Patel                                                                  7/8/20, 6:33 PM



                             Cc: Joshua Levin-Epstein <Joshua@levinepstein.com>
                             Subject: RE: Chinca v. Patel

                             Our office has two conflicting back-to-back mediations coming up.

                             We are also operating on a short week due to the long holiday weekend.

                             Jason

                             ________________________
                             Jason Mizrahi, Esq.
                             Levin-Epstein & Associates, P.C.
                             420 Lexington Ave., Suite 2525
                             New York, NY 10170
                             Phone: (212) 792-0048
                             Mobile: (301) 758-7351
                             Facsimile: (646) 786-3170
                             Email: Jason@levinepstein.com

                             The information contained in this transmission, including attachments, is strictly
                             confidential and intended solely for and the use by the intended recipients. This email
                             may be protected by the attorney-client privilege, work-product doctrine, or other
                             applicable legal or professional protections. If you are not the intended recipient,
                             please be notified that any retention, use, disclosure, dissemination, distribution or
                             copying of this email is strictly prohibited, kindly notify us of your inadvertent receipt
                             of the email, by return email, destroy any printouts and delete any electronic copies.
                             Any waiver of any privilege which might otherwise arise from this email being sent to,
                             or received by, an unintended recipient is hereby expressly disclaimed. No attorney-
                             client relationship is created by virtue of a recipients receipt of this email in error.
                             Thank you.

                             -----Original Message-----
                             From: Louis Leon <lleon@cafaroesq.com>
                             Sent: Wednesday, July 8, 2020 2:24 PM
                             To: Jason Mizrahi <Jason@levinepstein.com>
                             Cc: Joshua Levin-Epstein <Joshua@levinepstein.com>
                             Subject: Re: Chinca v. Patel

                             Why do you need the extension of time?

                             Sincerely,
                             Louis M. Leon
                             Sent from my iPhone

                             > On Jul 8, 2020, at 2:08 PM, Jason Mizrahi <Jason@levinepstein.com> wrote:
                             >
                             > ​Louis,
                             >
                             > To clarify, we're seeking an extension to Wednesday (7/15).
                             >
                             > ________________________
                             > Jason Mizrahi, Esq.
                             > Levin-Epstein & Associates, P.C.
                             > 420 Lexington Ave., Suite 2525
                             > New York, NY 10170
                             > Phone: (212) 792-0048
                             > Mobile: (301) 758-7351

https://mail.google.com/mail/u/0?ik=75a8234bf7&view=pt&search=…r-1925687692616487673&simpl=msg-a%3Ar-1925687692616487673&mb=1   Page 5 of 7
             Case 1:17-cv-06127-ILG-ST Document 78-4 Filed 07/08/20 Page 6 of 7 PageID #: 1136
Mail - Re: Chinca v. Patel                                                                  7/8/20, 6:33 PM



                             > Facsimile: (646) 786-3170
                             > Email: Jason@levinepstein.com
                             >
                             > The information contained in this transmission, including attachments, is strictly
                             confidential and intended solely for and the use by the intended recipients. This email
                             may be protected by the attorney-client privilege, work-product doctrine, or other
                             applicable legal or professional protections. If you are not the intended recipient,
                             please be notified that any retention, use, disclosure, dissemination, distribution or
                             copying of this email is strictly prohibited, kindly notify us of your inadvertent receipt
                             of the email, by return email, destroy any printouts and delete any electronic copies.
                             Any waiver of any privilege which might otherwise arise from this email being sent to,
                             or received by, an unintended recipient is hereby expressly disclaimed. No attorney-
                             client relationship is created by virtue of a recipients receipt of this email in error.
                             Thank you.
                             >
                             > -----Original Message-----
                             > From: Jason Mizrahi
                             > Sent: Wednesday, July 8, 2020 2:05 PM
                             > To: Louis Leon <lleon@cafaroesq.com>
                             > Cc: Joshua Levin-Epstein <Joshua@levinepstein.com>
                             > Subject: RE: Chinca v. Patel
                             >
                             > Hi Louis,
                             >
                             > I just tried your line but couldn’t reach you.
                             >
                             > Can you please return my call? We'd like to request an extension of the July 10,
                             2020 Opposition Filing Deadline.
                             >
                             > Do you consent? Please let me know so I can inform the Court.
                             >
                             > Jason
                             >
                             > ________________________
                             > Jason Mizrahi, Esq.
                             > Levin-Epstein & Associates, P.C.
                             > 420 Lexington Ave., Suite 2525
                             > New York, NY 10170
                             > Phone: (212) 792-0048
                             > Mobile: (301) 758-7351
                             > Facsimile: (646) 786-3170
                             > Email: Jason@levinepstein.com
                             >
                             > The information contained in this transmission, including attachments, is strictly
                             confidential and intended solely for and the use by the intended recipients. This email
                             may be protected by the attorney-client privilege, work-product doctrine, or other
                             applicable legal or professional protections. If you are not the intended recipient,
                             please be notified that any retention, use, disclosure, dissemination, distribution or
                             copying of this email is strictly prohibited, kindly notify us of your inadvertent receipt
                             of the email, by return email, destroy any printouts and delete any electronic copies.
                             Any waiver of any privilege which might otherwise arise from this email being sent to,
                             or received by, an unintended recipient is hereby expressly disclaimed. No attorney-
                             client relationship is created by virtue of a recipients receipt of this email in error.
                             Thank you.
                             >
                             > -----Original Message-----
                             > From: Jason Mizrahi

https://mail.google.com/mail/u/0?ik=75a8234bf7&view=pt&search=…r-1925687692616487673&simpl=msg-a%3Ar-1925687692616487673&mb=1   Page 6 of 7
             Case 1:17-cv-06127-ILG-ST Document 78-4 Filed 07/08/20 Page 7 of 7 PageID #: 1137
Mail - Re: Chinca v. Patel                                                                  7/8/20, 6:33 PM



                             > Sent: Thursday, June 25, 2020 10:15 AM
                             > To: Louis Leon <lleon@cafaroesq.com>
                             > Cc: Joshua Levin-Epstein <Joshua@levinepstein.com>
                             > Subject: RE: Chinca v. Patel
                             >
                             > Louis,
                             >
                             > Good morning. July 10th is fine.
                             >
                             > We consent.
                             >
                             > Jason
                             >
                             > -----Original Message-----
                             > From: Louis Leon <lleon@cafaroesq.com>
                             > Sent: Wednesday, June 24, 2020 8:01 PM
                             > To: Jason Mizrahi <Jason@levinepstein.com>
                             > Cc: Joshua Levin-Epstein <Joshua@levinepstein.com>
                             > Subject: Re: Chinca v. Patel
                             >
                             > Jason:
                             >
                             > That doesn’t really sound plausible. If we are asking for the motion deadline to be
                             extended by five days, the opposition deadline should also be extended by five days
                             only. That brings us to July 7. If you want, we would agree to extend the opposition
                             deadline to July 10, but I don’t think the judge will appreciate more than that. Please
                             let me know ASAP.
                             >
                             > Sincerely,
                             > Louis M. Leon
                             > Sent from my iPhone
                             >
                             >> On Jun 24, 2020, at 6:15 PM, Jason Mizrahi <Jason@levinepstein.com> wrote:
                             >>
                             >> ​Louis,
                             >>
                             >> We are amenable to an extension of time to file the motions to 6/30, with
                             oppositions being due on 7/21, in light of the 4th of July holiday.
                             >>
                             >> Jason
                             >>
                             >>>> On Jun 24, 2020, at 4:46 PM, Louis Leon <lleon@cafaroesq.com> wrote:
                             >>>




                                            image001.jpg
                                            4K




https://mail.google.com/mail/u/0?ik=75a8234bf7&view=pt&search=…r-1925687692616487673&simpl=msg-a%3Ar-1925687692616487673&mb=1   Page 7 of 7
